915 F.2d 1572
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eddie Dean PHILLIPS, Plaintiff-Appellant,v.Dorothy STULBERG, Defendant-Appellee.
No. 90-5306.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1990.

Before BOYCE F. MARTIN, Jr., RYAN and SUHRHEINRICH, Circuit Judges.

ORDER

1
Eddie Dean Phillips, a pro se Tennessee prisoner, appeals the district court's order dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary relief, Phillips sued the attorney who represented him in his state trial and appellate court proceedings.  Phillips alleged that the defendant ineffectively assisted him in his state court proceedings and consequently improperly retained fees paid to her.  The district court sua sponte dismissed the case as frivolous under 28 U.S.C. Sec. 1915(d).  Phillips filed a timely appeal.


3
Upon review, we determine that the district court properly dismissed the case.  Phillip's complaint is frivolous because it lacks an arguable basis in law.   Neitkze v. Williams, 109 S.Ct. 1827, 1831 (1989).


4
There is no state action present in this case as required under 42 U.S.C. Sec. 1983.   Flagg Bros. v. Brooks, 436 U.S. 149, 155-57 (1978).


5
Accordingly, we hereby affirm the district court's judgment.  Rule 9(b)(5), Rules of the Sixth Circuit.